Citation Nr: 1107193	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2011, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  


FINDING OF FACT

Hepatitis C, first diagnosed after service, is related to an 
injury sustained in combat in Vietnam. 


CONCLUSION OF LAW

Hepatitis C is due to an injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the decision 
herein is favorable to the Veteran, VCAA compliance need not be 
addressed.



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).





Facts and Analysis

The service personnel records show that the Veteran served in the 
Army from February 1968 to February 1971, and his service 
included a tour of duty in Vietnam from August 1968 to August 
1969.  His military occupational specialty was light weapons 
infantryman.  His awards and decorations included the Combat 
Infantryman Badge and the Purple Heart.  

The service treatment records do not contain the contemporaneous 
medical records of the shrapnel wound in September 1968 or 
documentation of a blood transfusion or of hepatitis C.  The 
service treatment records do show that in October 1970 the 
Veteran complained of ongoing pain in the right forearm ever 
since his fragment wound injury in September 1968.  Regarding 
that injury, it was noted that the wound was debrided on the day 
of the injury, but that the fragment was not removed.  The 
Veteran underwent excision of a metal fragment in the right 
forearm in October 1970.  

In support of his claim, the Veteran submitted a copy of a 
Western Union telegram dated in September 1968 to his mother, in 
which the Army notified her that the Veteran was slightly wounded 
in Vietnam as a result of a hostile mortar attack while on combat 
operations, receiving a metal fragment wound to the right arm.  
It was noted that he was treated and hospitalized in Vietnam.  

In statements in support of his claim of service connection for 
hepatitis C, the Veteran asserts that as a combat infantryman in 
Vietnam he was wounded by shrapnel in September 1968 and he was 
taken to a MASH unit where he was treated and the treatment 
included a blood transfusion.  He states that he was hospitalized 
and later returned to his unit.  The Veteran denies any other 
risk factors for 
hepatitis C.  





In January 2011, the Veteran testified that his risk factors for 
hepatitis C consisted of a blood transfusion and helping wounded 
soldiers in Vietnam.  He described his combat wounds and he 
denied any other risk factors for contracting hepatitis C.  

In support of his claim, the Veteran submitted a copy of a 
Western Union telegram dated in September 1968 to his mother, in 
which the Army notified her that the Veteran was slightly wounded 
in Vietnam as a result of a hostile mortar attack while on combat 
operations, receiving a metal fragment wound to the right arm.  
It was noted that he was treated and hospitalized in Vietnam.  

On the basis of the available service treatment records, 
hepatitis C was not affirmatively shown to have had onset during 
service to establish service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) (affirmatively showing inception in 
service).  

After service, VA records, beginning in 2000, show that by 
laboratory testing the Veteran was positive for hepatitis C.  In 
May 2005, hepatitis was active and in September 2005 the Veteran 
began Interferon treatment.  

As there is no competent medical evidence during service or since 
service that hepatitis C was noted, that is, observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

As noted, hepatitis C was first documented in 2000, which is more 
than 29 years after service.  The question presented is whether 
an event in service bears a causal relationship to the diagnosis 
of hepatitis C after service.  As hepatitis C is a viral disease 
that may be asymptomatic at the time of infection, service 
connection may still be granted even though the disability was 
first diagnosed after service, after considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d).


Hepatitis C is spread primarily by contact with infected blood or 
blood products.  Blood transfusions before 1992 are recognized 
risk factors for hepatitis C.  

In statements and testimony in support of his claim, the Veteran 
states that he had a blood transfusion to treat his shell 
fragment wound.  The Veteran is competent to relate an event that 
is within the realm of personal knowledge.  And a blood 
transfusion is consistent with the circumstances and conditions 
of his combat wound for which he was hospitalized. 38 U.S.C.A. 
§ 1154(b).  

In May 2006, the Veteran underwent a VA examination to determine 
the etiology of hepatitis C.  At that time, the risk factors he 
reported were blood exposure in Vietnam through a blood 
transfusion after his shell fragment wound in September 1968 and 
exposure to blood while helping wounded soldiers.  The Veteran 
reported that he had a shrapnel injury to the neck and the right 
forearm, for which he was hospitalized in a MASH unit for 
approximately a month with a wound infection.  After examining 
the Veteran, the VA physician diagnosed hepatitis C.  

In August 2006, after a review of the record and a second 
interview of the Veteran, the same VA physician wrote in an 
addendum report that the Veteran had denied a history of 
intravenous drug use, sexual promiscuity, and tattoos.  The VA 
physician noted that the shell fragment wound to the right 
forearm was documented, but that a concurrent shell fragment 
wound to the neck and a blood transfusion were not documented.  
The VA physician concluded that - assuming the truth of the 
Veteran's statements - the most likely risk factor to have caused 
the Veteran's hepatitis C was the alleged blood transfusion in 
Vietnam.  Accordingly, the VA physician expressed the opinion 
that it was more likely than not that the hepatitis C infection 
was caused by the in-service blood transfusion.  The VA physician 
explained her rationale based on the relative risk of the known 
factors for acquiring hepatitis C, stating that the highest risk 
was large volume, direct intravenous exposure, as in the 
transfusion of blood products. 





There is no other medical opinion of record against the claim. 

The Board acknowledges that the probative value of the medical 
opinion is dependent upon the veracity of the Veteran's report of 
his risk factors for hepatitis C in Vietnam.  Although the 
service treatment records do not document the blood transfusion, 
in this case, where the Veteran sustained an injury in combat, VA 
will accept as sufficient proof that the event occurred 
satisfactory lay evidence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  That 
the event, the blood transfusion, occurred may be rebutted by 
clear and convincing evidence to the contrary.  

While there are some inconsistencies in the Veteran's post-
service statements about 
the circumstances of his treatment, for example, the length of 
his hospitalization from one day, to several days, to one month, 
the inconsistencies do not raise to the level of clear and 
convincing evidence to rebut the Veteran's statement about a 
blood transfusion in service. 

As there is competent and credible lay evidence, the Veteran's 
statements and testimony, of a blood transfusion for treatment of 
a combat wound in Vietnam and competent and credible medical 
evidence that attributes the post-service finding of hepatitis C 
to the blood transfusion in service, the evidence of record 
establishes service connection for hepatitis C. 

ORDER

Service connection for hepatitis C is granted.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


